TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00560-CV



                                  Helen O’Neal, Appellant

                                               v.

  Ector County Independent School District and The Comissioner of Education, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
     NO. D-1-GN-07-000291, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed an agreed motion to dismiss, explaining that she has settled her

dispute with appellees. We grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a)(2).



                                            ___________________________________________

                                            David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed on Agreed Motion

Filed: February 11, 2009